Citation Nr: 0010342	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  97-29 383	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC




THE ISSUE

Entitlement to service connection for cirrhosis.




ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1996 decision of the Washington, 
DC, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, among other things, denied service 
connection for cirrhosis.

Initially, the Board notes that, the issues certified for 
appeal included claims of service connection for diabetes 
mellitus, ulcers, polyps, and gallstones.  These claims had 
also been denied by the RO in its April 1996 decision.  
However, as to the claims of service connection for an ulcer 
and polyps, the record is devoid of correspondence from the 
veteran that could serve as a timely notice of disagreement.  
See 38 C.F.R. §§ 20.200, 20.302(c) (1999) (an appeal requires 
a notice of disagreement and a timely filed substantive 
appeal after issuance of a statement of the case).  
Similarly, as to the claims of service connection for 
diabetes mellitus and gallstones, while the record shows the 
veteran filed a VA Form 9, Appeal to Board of Veterans' 
Appeals, in September 1997, this substantive appeal did not 
include allegations of error regarding either of these two 
issues.  See 38 C.F.R. § 20.202 (1999) (a substantive appeal 
must set forth specific allegation of error of fact or law.).  
Furthermore, no subsequent correspondence was received from 
the veteran which might be construed as a substantive appeal.  
Accordingly, the Board's jurisdiction is limited to the issue 
on the first page of this decision.  


REMAND

The veteran has argued that the cirrhosis he experiences is 
the result of alcohol consumption and Aldomet hepatitis.  In 
this regard, the Board notes that his service medical records 
show that he had hypertension that was treated with Aldomet 
which in turn caused hepatitis that cleared after he stopped 
taking the medication.  Additionally, the veteran indicated 
in April 1997 correspondence that a Dr. Colonna had 
specifically informed him that the origin of his cirrhosis 
was alcohol abuse and Aldomet hepatitis.

As to claims filed after October 31, 1990, the law prohibits 
an award of VA compensation for disability due to drug or 
alcohol abuse, whether the claim is based on a theory of 
direct or secondary service connection.  38 U.S.C.A. 
§§ 105(a), 1110, 1131 (West 1991); 38 C.F.R. §§ 3.1(m), 
3.301, 3.310(a) (1999); VAOPGCPREC 11-96 (Nov. 15, 1996); 
VAOPGCPREC 2-97 (Jan. 16, 1997); Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  A claimant may be granted service 
connection for purposes of obtaining VA benefits other than 
compensation, however, if entitlement to secondary service 
connection for drug or alcohol abuse is demonstrated pursuant 
to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2-98 (Feb. 10, 1998); 
VAOPGCPREC 7-99 (June 7-99); Barela v. West, 11 Vet. App. 280 
(1998).  In this case, the veteran does not claim that his 
alcohol abuse is secondary to an already service-connected 
disability; however, he claims that the cirrhosis is, at 
least in part, the result of Aldomet hepatitis that he 
experienced in service.  

Under 38 U.S.C.A. § 5103(a) (West 1991), VA has a duty to 
notify claimants of the evidence necessary to complete their 
applications for benefits when their applications are 
incomplete.  The United States Court of Appeals for Veterans 
Claims (Court) has held that this duty includes a duty to 
notify claimants of the need to provide evidence relating to 
medical causation where the claimant has made statements 
indicating the existence of such evidence that would, if 
true, make the claim plausible.  Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  See also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997) (reaffirming the principles set forth 
in Robinette).  Since the veteran has indicated that Dr. 
Colonna has told him that his cirrhosis was, at least in 
part, due to Aldomet hepatitis, which presumably was the 
hepatitis he experienced in service, and because a medical 
opinion of that sort, if submitted into evidence, would make 
"complete" the application for service connection, the 
veteran's statement regarding the existence of such an 
opinion triggers VA's duty to notify pursuant to 38 U.S.C.A. 
§ 5103(a) and Robinette v. Brown.  Because he has not yet 
been provided with the required notice, a remand is required.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the veteran 
and advise him that, in order to make 
his claim well grounded, he needs to 
obtain and submit competent medical 
evidence demonstrating that the claim is 
plausible.  He should be advised that 
the submission of an opinion from a 
physician, or other qualified health 
care provider, indicating that Aldomet 
hepatitis that the veteran experienced 
in service led to the development of 
cirrhosis, is the type of evidence 
needed to satisfy this requirement.  He 
should be given a reasonable opportunity 
to respond to the RO's communication.

	2.  After completing the actions 
outlined above, the RO should take 
adjudicatory action on the veteran's 
claim, to include a determination on the 
question of whether the claim is well 
grounded.  If the RO concludes that the 
claim is well grounded, the RO should 
undertake any additional development 
deemed necessary to fulfill the duty to 
assist.

If the benefit sought is denied, a supplemental SOC (SSOC) 
should be issued.  After the veteran has been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may submit additional evidence and/or argument 
while the case is in remand status.  The purpose of this 
remand is to comply with governing adjudicative procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

- 5 -


